

114 S206 IS: Local Transportation Infrastructure Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 206IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 23, United States Code, to reauthorize the State infrastructure bank program.1.Short titleThis Act may be cited as the Local Transportation Infrastructure Act.2.Local transportation infrastructure programSection 610 of title 23, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1), by striking subparagraph (A) and inserting the following:(A)10 percent of the funds apportioned to the State for each of fiscal years 2015 and 2016 under each of sections 104(b)(1), 104(b)(2), and 144; and;(B)in paragraph (2), by striking 2005 through 2009 and inserting 2015 and 2016;(C)in paragraph (3), by striking 2005 through 2009 and inserting 2015 and 2016; and(D)in paragraph (5), by striking section 133(d)(3) and inserting section 133(d)(4);(2)in subsection (h)(2)—(A)in the first sentence, by striking shall and inserting shall not; and(B)in the second sentence, by striking shall and inserting shall not; and(3)in subsection (k), by striking 2005 through 2009 and inserting 2015 and 2016.